PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/678,868
Filing Date: 4/3/2015
Appellant(s): Curran et al.



__________________
Bryan G. Pratt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2020.
Table of Contents
Grounds of Rejection to be Reviewed on Appeal	5
Withdrawn Rejections	5
New Grounds of Rejection	5
Argument	12
I.	Browning in view of Yao and Ito render the claimed invention obvious.	12
A.	A person having ordinary skill would have modified Browning’s anodization method with Ito’s acids in order to reduce foreign materials to get a more pristine cosmetic appearance as taught by Yao.	12
1.	Browning teaches the metal housing and the desire for cosmetics and cleanliness in forming an anodic layer composed of aluminum oxide.	12
2.	Yao teaches that foreign materials in the aluminum degrade the cosmetic appearance of the anodic layer.	14
3.	Ito teaches using sulfuric and oxalic acids reduce the foreign materials.	15
4.	It would have been obvious to modify Browning to gain the advantages of Ito of reducing foreign materials to get a more pristine cosmetic appearance as taught by Yao.	16
B.	A person having ordinary skill would still have been motivated to use Ito’s and Yao’s teachings despite Appellant’s arguments.	17
1.	Yao explicitly teaches that foreign materials in the aluminum cause cosmetic defects.	18
2.	Ito and Yao’s common foreign materials show that there is a reasonable expectation of success of using Ito’s acids.	19
3.	Ito’s reduction of foreign materials is motivating enough to a person having ordinary skill in the art even if a 100% aluminum oxide anodic layer is not achieved.	21

II.	A person having ordinary skill in the art would have used the prior art despite Appellant’s arguments.	22
A.	Ito is directed to the same field of endeavor and is directed at the same problem and is thus analogous art.	22
1. 	The prior art are in the claimed invention’s field of endeavor of anodized films and methods for forming the same.	23
2.	Even if the prior art are not in the same field of endeavor, the prior art all are reasonably pertinent to the problem of producing defect-free anodized films.	25
B.	The prior art’s teachings would inherently produce the claimed properties and need not explicitly recognize the Appellant’s latent property discoveries.	27
C.	The references themselves supply the level of ordinary skill and thus satisfy the third Graham factor.	28
D.	There are no unexpected results because the Appellant gave no evidence of unexpected results over the closest prior art.	30
Conclusion	31

Grounds of Rejection to be Reviewed on Appeal

The grounds of rejection set forth in the Office action dated 5/20/2020 from which the appeal is taken are modified by the following new grounds of rejection. The rejections withdrawn by the examiner are included under the subheading “Withdrawn Rejections.”  

Withdrawn Rejections
Seki et al., W.O. Int’l Pub. No. 2015/151751 A1 (Seki et al., U.S. Patent App. Pub. No. 2017/0137956 A1 [hereinafter Seki] is withdrawn from consideration. This moots Appellant’s arguments regarding Seki. See App. Br. p. 10 last para. – p. 11 para. 2.

New Grounds of Rejection
This new grounds of rejection essentially keeps the underlying rejection from the final office action, adds clarifications, and formally adds the Yao reference into the rejection which was previously just presented in the arguments section. The additions are denoted by underline and deletions denoted by strikethrough as compared to the final office action.
Appellant’s arguments regarding Yao would be applicable to this new grounds of rejection.

Claims 19-30 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Browning et al., U.S. Patent App. Pub. No. 2013/0319866 A1 [hereinafter Browning] in view of Ito et al., JP 2008-150644 A and Yao et al., U.S. Patent App. Pub. No. 2013/0270120 A1 [hereinafter Yao]. A machine translation was used for Ito et al. [hereinafter Ito].
Regarding claim 19:
I. Browning
Browning teaches a metal housing for an electronic device (enclosures for electronic devices; Browning [0003]-[0005], figs. 2-3), comprising:	 an aluminum alloy substrate (metal part 500 may be made of 7000 series aluminum; Browning [0046], fig. 5A-5D) including a first portion having a first grain structure and a second portion having a second grain structure different from the first grain structure (Applicants’ specification describes 7000 series aluminum as having grains with {111}, {110}, and {100} crystallographic orientations and these different grains with different orientations will have different reaction rates; because Browning teaches a 7000-series aluminum, Browning’s 7000-series aluminum would also have these different grains with different orientations that have different reaction rates; see App. Spec. [0026]-[0029], fig. [[2]] 6B); and 
an anodic oxide layer overlaying the aluminum alloy substrate (interface between substrate 616 and anodic oxide coating comprising anodization layer 606 and barrier layer 618 formed by anodizing aluminum; Browning [0057], fig. 6B), the anodic oxide layer comprising: a first anodic portion that is formed from the first portion and has a first thickness value; a second anodic portion that is formed from the second portion (2 portions as described previously with the 7000 series aluminum; App. Spec. [0026]-[0029], fig. [[2]] 6B) and 
has a second thickness value that is within 5% of the first thickness value;
the anodic oxide layer having an a* value of less than 1, a b* value of less than 1, and a hardness of greater than 320 HV0.05 (rendered obvious as explained below).
II. 5% Thickness, a* & b* values, and Hardness

A. Acids and their Concentrations – Ito and Yao
Browning teaches that sulfuric acid may be used as an electrolyte in anodization. Browning [0050].
The specification states that 5-20 g/L of sulfuric acid added to 20-100 g/L of an organic acid will lead to each of a* and b*<1, less than 5% variation from grain to grain, and hardness of no less than 320 HV0.05. App. Spec. [0007], [0038].
Ito teaches anodizing with a mixed acid of 5-90 g/L of oxalic acid and 0.5-50 g/L of sulfuric acid. Ito Overview, [0031]. Ito’s example nos. 2-9 and 12-16 have oxalic and sulfuric acid concentrations that fall within the Applicant’s specification ranges. Ito [0040], see also Ito appendix (showing a translation of table 1). Ito teaches this mixed solution reduces the impurity concentration on the anodic oxide layer[]. Ito [0004]-[0005], [0031], [0039]-[0040], appendix.
Yao teaches that “foreign materials, such as trace amounts of Ti, B, Cu, Fe, Si and the like” impairs the pristine cosmetic appearance of an anodized metal part. Yao [0005]. Therefore a person having ordinary skill in the art would have been motivated to reduce the foreign materials to achieve a more pristine cosmetic appearance.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s with Ito’s oxalic and sulfuric acids in order to reduce the impurity concentration on anodic oxide to achieve a more pristine cosmetic appearance as taught by Yao.
B. 5% – additionally Browning
This is an additional teaching to the previous 5% teaching.
The specification states that the lower sulfuric acid concentration eliminates “accelerated anodizing due to different grain orientation.” App. Spec. [0035]. The specification further recites that a sulfuric acid concentration less than Type II anodizing (i.e. 70 g/L or less) results in a substrate “substantially free of indentations and the highly reflective surface at interface 410 remains uninterrupted and pristine in appearance.” App. Spec. [0035]. The specification also states that using the specified sulfuric acid concentration in addition to either current density (1 A/dm2 or lower) or temperature (25-40°C) leads to uniformity in thickness to within 5%. App. Spec. [0005], [0039]. In other words, if the prior art teaches at least the sulfuric acid concentration if not also the current density or temperature then a co-planar surface will be achieved.
Browning teaches utilizing a current density of 0.4-1.0 A/dm2 in order to achieve a transparent anodization coating which falls within the instant specification’s current density range. Browning [0055], [0057].
Browning also teaches that anodizing at a bath temperature of about 20-30°C. Id. Browning goes on to describe how that a higher bath temperature is desirable because it results in an increased pore density leads to a more transparent anodization layer and a glossier surface. Id. Thus a person having ordinary skill in the art would have been motivated to use the highest temperature he could, which in this case is 30°C, which falls within the instant specification’s temperature range.
C. Inherent Teachings of the claimed properties
Because the prior art teaches the underlying method, the prior art would inherently teach the claimed “a second grain structure different from the first grain structure” and “a second thickness value that is within 5% of the first thickness value; the anodic oxide layer having an a* value of less than 1, a b* value of less than 1, and a hardness of greater than 320 HV0.05.”
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. . . . In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). . . . See also In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” MPEP § 2112.02(I). 
The specification states that 5-20 g/L of sulfuric acid added to 20-100 g/L of an organic acid will lead to a colorless anodic oxide, less than 5% variation from grain to grain, and hardness of no less than 320 HV0.05:
The method involves anodizing a substrate in an electrolyte, which is predominantly comprised of organic acid (ranging from 20 g/L to 100 g/L), with a relatively minor addition of sulfuric acid (5 g/L to 20 g/L). This electrolyte yields a colorless anodic oxide film of great thickness uniformity (less than 5% variation from grain to grain), and hardness of no less than 320 HV0.05, even when operated at high temperatures (25 C or higher) and/or low current densities 1 A/dm2 or less).

App. Spec. [0007]. The specification goes on to state that the organic acid can be oxalic acid and will lead to the claimed color of a* and b*<1:
In a particular embodiment, sulfuric acid is added as a relatively minor additive (e.g., 5 g/L to 20 g/L) to an organic acid (at 20 g/L to 100 g/L), so as to reduce discoloration to negligible degree (i.e., each of a* and b* <1 . . .)

App. Spec. [0038].
Because Ito’s sulfuric acid concentrations are within the concentrations required for the claimed properties and Browning also teaches the required current density or/and temperature, the aforementioned prior art would lead to the claimed properties of the a* & b* values, hardness, and 5% evenness limitations in the product-by-process.
Browning also inherently teaches that the metal part 500 would have different grains (i.e. the claimed first portion with a first grain structure and a second portion having a second grain structure). The Appellant’s specification teaches that 7000 series aluminum as having grains with {111}, {110}, and {100} crystallographic orientations. App. Spec. [0026]-[0029], fig. 6B. Because Browning also teaches using 7000 series aluminum alloy, Browning’s 7000 series aluminum alloy would also inherently have the claimed portions and grain structures.
Regarding claim 22, the aforementioned prior art teaches the metal housing of claim 19, wherein the anodic oxide layer is separated from the aluminum alloy substrate by an interface, and the interface includes a first interfacial portion extending from a surface of the interface at a first depth corresponding to the first grain structure, and a second interfacial portion extending from the surface of the interface at a second depth corresponding to the second grain structure (interface between substrate 616 and anodic oxide coating comprising anodization layer 606 and barrier layer 618 corresponding to the different grain structures formed by anodizing aluminum; Browning [0057], fig. 6B).	 
Regarding claim 25, this claim is rejected for similar reasons as claims 19 and 22.
Regarding claims 20-21, 23-24, and 26-30, these claims are rejected for similar reasons stated for their respective claims in the final office action mailed 5/20/2020.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Browning in view of Yao and Ito as applied to claim 25 above, and further in view of Lu et al., U.S. Patent App. Pub. No. 2015/0368515 A1 [hereinafter Lu] and Vega et al., U.S. Patent App. Pub. No. 2006/0204780 A1 [hereinafter Vega].
Regarding claim 28, this is an alternative to the previous claim 28 rejection which is rejected for similar reasons as its respective rejection in the final office action mailed 5/20/2020.


Argument
I.	Browning in view of Yao and Ito render the claimed invention obvious.
The motivation to modify Browning is presented and Appellant’s flawed arguments are addressed as follows.
A.	A person having ordinary skill would have modified Browning’s anodization method with Ito’s acids in order to reduce foreign materials to get a more pristine cosmetic appearance as taught by Yao.

Each of the references’ teachings are presented below.

1.	Browning teaches the metal housing and the desire for cosmetics and cleanliness in forming an anodic layer composed of aluminum oxide.

Browning teaches most of the claimed invention. See claim 19 rejection. Browning teaches making personal computers and electronic devices comprising metal parts. Browning abstract, [0003]. Browning’s method makes metal parts used to make in particular a portable electronic device 10 such as a cellular telephone:

    PNG
    media_image2.png
    665
    676
    media_image2.png
    Greyscale


Browning is silent on the claimed properties of a second thickness value that is within 5% of the first thickness value; the anodic oxide layer having an a* value of less than 1, a b* value of less than 1, and a hardness of greater than 320 HV0.05.
However, Browning teaches the importance of having a cosmetic part for electronic devices. Browning states “[m]ethods and structures for forming anodization layers that . . . cosmetically enhance metal surfaces.” Browning abstract, see also [0005]. Browning has even more instances stressing the importance of the cosmetics such as making the top surface appealing, stating “the overall top surface of the anodization layers is more uniform, smooth and aesthetically appealing.” Browning [0059].
Browning also teaches cleaning the metal part 500 in order to take out impurities such as intermetallic particles that can create defects or adverse effects when stating:
Prior to anodization, the part can optionally undergo cleaning operations to remove unwanted surface particles caused by previous processes that can cause defects or otherwise adversely affect subsequent anodization processes. Surface operations can include . . . a desmut operation . . . to remove residues from previous processes such as intermetallic particles at the surface of alloy aluminum.

Browning [0050], fig. 5B. 
Additionally, Browning desires to keep steel and brass parts from contaminating the anodizing bath when stating “[i]f . . . the inserts were made of steel or brass, they could become corroded by the anodizing chemicals which could destroy the part and also contaminate the anodizing bath.” Browning [0042]. A person having ordinary skill in the art would recognize that 
Thus Browning makes a clear message that the anodized aluminum oxide layer should be as clean as possible of foreign materials, especially iron and copper. This would have motivated a person having ordinary skill in the art to look to the prior art to improve Browning’s cleanliness of foreign materials.

2.	Yao teaches that foreign materials in the aluminum degrade the cosmetic appearance of the anodic layer.

Like Browning, Yao is directed towards making metal components for electronic devices such as cellular telephones. Yao [0026]. Also like Browning, Yao teaching anodizing aluminum for these components. Yao abstract, [0009].
Yao teaches that microscopic contamination from foreign materials in aluminum – including the iron and copper that Browning warned against - will negatively impact the cosmetic appearance even in trace amounts when stating “[u]nfortunately, the outward cosmetic appearance of an anodized metal part or system of parts may not be pristine or seamless where the microscopic structure of the part or parts contains . . . foreign materials, such as trace amounts of Ti, B, Cu, Fe, Si and the like.” Yao [0005] (emphasis added). 
Thus a person having ordinary skill in the art would have been motivated to get rid any foreign material in the aluminum that could end up in the anodic layer and negatively impact the cosmetic appearance of an anodized part, especially copper and iron. 

3.	Ito teaches using sulfuric and oxalic acids reduce the foreign materials.

Browning also teaches anodizing aluminum in a sulfuric acid solution, although Browning does not specify the concentration. Browning [0050].
Enter Ito. Ito teaches anodizing an aluminum alloy. Similar to Yao, Ito recognizes that impurities in the aluminum alloy substrate act to contaminate the aluminum oxide when the aluminum alloy is anodized: 
[A]nodic oxidation [i.e. anodization] is performed on an Al alloy surface. . . . 

A member having a processed film formed thereon is used. [A]n additive element contained in a member is mixed as an impurity, causing a problem in the manufacturing process. 

The element contained in the Al alloy is [ ] Fe, Cr, Zn, Cu, Mn, Mg or the like. In particular, it is necessary to prevent the contamination of Fe from the viewpoint of improving the reliability of the process.

Ito [0004]-[0005]. Ito’s examples show a desire to reduce the amount of silicon in the examples. Ito [0034], [0039]-[0040], table 1. 
To address this problem, Ito teaches anodizing with a mixed acid of 5-90 g/L of oxalic acid and 0.5-50 g/L of sulfuric acid. Ito Overview, [0031]. The majority of Ito’s examples teach concentrations of sulfuric acid and oxalic acid that fall within the Appellant’s specification ranges of 5-20 g/L of sulfuric acid added to 20-100 g/L of an organic acid, such as Ito examples 2-5 which teach a sulfuric acid concentration of 6 g/L and an oxalic acid concentration of 26 g/L. Ito [0040], appendix (showing a translation of table 1); App. Spec. [0007], [0038]. Other examples in Ito’s table 1 that also fit the Appellant’s concentration ranges are examples 9 and 12-16. Ito teaches this mixed solution reduces the impurity concentration from the alloying metals. Ito [0004]-[0005], [0031]. Ito specifically teaches “when such a mixed acid is used, the 
Thus a person having ordinary skill in the art would have learned that using Ito’s sulfuric acid and oxalic acid solution would lessen the foreign materials in the anodic layer. These include foreign materials common to Browning, Ito, and Yao identified as problematic to an anodic layer including copper and iron. Furthermore, Ito lessens other foreign materials that Yao also identified such as silicon and the like. 
Thus, a person having ordinary skill in the art would see that Ito and Yao would prevent iron and copper which Browning recognizes as detrimental impurities. See Browning [0042] (stating “[i]f . . . the inserts were made of steel [which must have iron] or brass [which must have copper], they could become corroded by the anodizing chemicals which could destroy the part and also contaminate the anodizing bath.”).

4.	It would have been obvious to modify Browning to gain the advantages of Ito of reducing foreign materials to get a more pristine cosmetic appearance as taught by Yao.

Browning makes clear that cosmetics and a clean part are desirable and that impurities such as copper and iron are to be minimized. It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Browning’s method with Ito’s oxalic and sulfuric acids in order to reduce unwanted 
Because Ito’s sulfuric acid and oxalic acid concentrations are within the concentrations required to achieve the claimed properties taught be the specification (5-20 g/L of sulfuric acid added to 20-100 g/L of an organic acid like oxalic acid) along with Browning’s teaching of either the current density (1 A/dm2 or lower) or temperature (25-40°C), the aforementioned prior art’s resulting anodic layer would also inherently lead to the claimed properties of the a* & b* values, evenness with less than 5% variation, and hardness. See App. Spec. [0005], [0007], [0039], claim 19 rejection.

B.	A person having ordinary skill would still have been motivated to use Ito’s and Yao’s teachings despite Appellant’s arguments.

The Appellant cites Omeprazole for the contention that “a known feature of the cited art is not a reason to combine references if the feature provides no value to the end product.” App. Br. p. 10. The Appellant then argues that the “Examiner has failed to show why a purported increase in the ‘purity’ of an anodized film would be recognized as advantageous, either on its own or based on the teachings” of Yao. App. Br. p. 9 paras. 3-4. 
Although the Appellant is correct about the rule from Omeprazole, the Examiner respectfully asserts that Omeprazole is not applicable here because there is motivation that would have attracted a person having ordinary skill in the art to have used Ito’s acids – the 
The Appellant’s additional arguments against Ito and Yao are addressed as follows.

1.	Yao explicitly teaches that foreign materials in the aluminum cause cosmetic defects.

The Appellant mistakenly argues that “[t]here is no disclosure in either Ito or Yao [ ] that the cosmetic defects described in Yao are caused by elemental impurities being present at the surface of the anodic oxide film.” App. Br. p. 12 para. 2.
Yao does in fact teach that foreign materials in the aluminum negatively impacts the pristineness of the cosmetic appearance. Yao states: “[u]nfortunately, the outward cosmetic appearance of an anodized metal part or system of parts may not be pristine or seamless where the microscopic structure of the part or parts contains . . . foreign materials, such as trace amounts of Ti, B, Cu, Fe, Si and the like.” Yao [0005]. 
Appellant further argues that Yao’s “defects may well be caused by misalignment of the crystal lattice of the anodic oxide film at that location, or any number of other reasons.” App. Br. p. 12. Appellant fails to cite any evidence for his argument, but nevertheless, Yao’s teachings clearly contradict this argument. Yao teaches foreign materials in the aluminum may be one of the causes of negatively impacting the microscopic structure when stating “the outward cosmetic appearance of an anodized metal part or system of parts may not be pristine or seamless where the microscopic structure of the part or parts contains . . . foreign materials.” Yao [0005] (emphasis added). Indeed, Yao goes on to state that microscopic flaws (which may be caused by foreign materials) manifest in cosmetic issues when stating “the presence of microscopic flaws or issues that ordinarily result in the manifestation of such cosmetic issues.” Yao [0037] (emphasis added). Thus if there is any misalignment it certainly could be caused by the unwanted foreign materials that end up in the anodic layer. 
Even if the defects are not caused by the impurities, that does not mean the causes are all mutually exclusive. To the contrary, it is quite possible that defects, irregularities, and impurities are all present and the impurities make its negative contribution on top of all of the other negative factors.
Thus Yao explicitly teaches that foreign materials cause cosmetic defects.

2.	Ito and Yao’s common foreign materials show that there is a reasonable expectation of success of using Ito’s acids.

Appellant mistakenly argues that “there is no disclosure in Ito or Yao that the reduction in impurities achieved by Ito would be sufficient to eliminate the cosmetic defects described by Yao. . . . there is no disclosure in Yao that would [have] motivate[d] a person of ordinary skill in the art to also [have] utilize[d] the process of Ito with the housing of Browning” App. Br. p. 12 para. 2.
Both Ito and Yao teach that copper, iron, silicon, and the like are foreign materials of concern showing the equivalence of the impurities in both references. Ito expressly states, “The element contained in the Al alloy is [ ] Fe, Cr, Zn, Cu, Mn, Mg or the like. In particular, it is necessary to prevent the contamination of Fe.” Ito [0004]-[0005] (emphasis added). Ito’s examples show the desire to reduce the amount of silicon. Ito [0034], [0039]-[0040], table 1. Yao expressly teaches “foreign materials, such as trace amounts of Ti, B, Cu, Fe, Si and the like.” Yao [0005]. 

Furthermore, a person having ordinary skill in the art would have realized from Ito’s and Yao’s teachings that it is highly desirable to increase the purity of the aluminum oxide structure to get as pristine of a cosmetic appearance as possible. Browning further reinforces this understanding as Browning teaches that intermetallic residues can cause defects when stating:
the part can optionally undergo cleaning operations to remove unwanted surface particles caused by previous processes that can cause defects or otherwise adversely affect subsequent anodization processes. Surface operations can include . . . a desmut operation . . . to remove residues from previous processes such as intermetallic particles at the surface of alloy aluminum.

Browning [0050], fig. 5B (emphasis added).
Additionally, Browning desires to keep steel and brass components from contaminating the part and the anodizing bath. Browning [0042]. A person having ordinary skill in the art would recognize steel having iron and brass as being a copper-zinc alloy, and would realize that Browning wishes to prevent at least iron and copper from contaminating the anodic layer. Thus Browning indirectly recognizes iron and copper to be undesirable elements in the anodic layer, which reinforces Ito’s and Yao’s teachings that iron and copper are undesirable foreign materials. 
Thus a person having ordinary skill in the art would have been motivated to use Yao’s and Ito’s teachings of keeping impurities such as iron and copper out of the anodic layer.

3.	Ito’s reduction of foreign materials is motivating enough to a person having ordinary skill in the art even if a 100% aluminum oxide anodic layer is not achieved.

Appellant mistakenly argues that “[a]ssuming, arguendo, that such cosmetic defects were caused by impurities in the anodic oxide film, there is no disclosure in the cited references that would lead a person of ordinary skill in the art to expect the impurity concentration to be so reduced as to totally eliminate the cosmetic defects.” App. Br. p. 12 para. 2.
The Examiner respectfully submits that even a partial metallic impurity reduction resulting in just an improved cosmetic appearance is motivating enough to a person having ordinary skill in the art. This is apparent in Yao’s title: “Cosmetic Defect Reduction in Anodized Parts.” Yao title (emphasis added). That is, a “reduction” and not “elimination.” Yao’s abstract even mentions improvements are desirable when stating “[a] system and process for reducing cosmetic defects such as black lines, and otherwise improving the final cosmetic appearance of anodized parts is disclosed.” Yao abstract (emphasis added). That is, “improving” and not “perfecting.” Yao’s technical field statement similarly finds an improvement desirable: “the present embodiments relate to improving the final cosmetic appearance of anodized metal parts.” Yao [0002] (emphasis added).
Thus a person having ordinary skill in the art would have still been motivated to reduce the foreign metallic impurities in the aluminum oxide anodic layer as much as possible to improve the cosmetic look even if it does not result in a 100% pure aluminum oxide with a corresponding flawless cosmetic look.

II.	A person having ordinary skill in the art would have used the prior art despite Appellant’s arguments.

The rest of the Appellant’s arguments are addressed below.
A.	Ito is directed to the same field of endeavor and is directed at the same problem and is thus analogous art.

The Appellant argues “Ito is directed to solving an entirely different problem than is described in either Browning or Applicant’s Specification.” App. Br. p. 7 para. 1. The Appellant goes on to describe the claimed advantages along with how Ito does not explicitly recognize the claimed advantages. App. Br. p. 7 para. 1 – p. 9 para. 1. Appellant’s argument ends with “when art is directed to a different purpose [than] a claimed invention, an inventor would have less motivation or occasion to consider it. See In re Oetiker, 977 F.2d 1443 (Fed. Cir. 1992); In re Clay, 966 F.2d [656,] 658-59 [(Fed. Cir. 1992)].” App. Br. p. 9 para. 1.
As an initial matter, the claimed advantages would have happened inherently by the teachings of the prior art, even if the prior art does not explicitly teach these properties as described earlier. See supra Ex. Ans. § I(A). A person having ordinary skill in the art would have been properly motivated by other motivations to combine Browning, Ito, and Yao.
The cases Appellant cites are concerned with the analogous art test, which has two prongs - either one of which alone is enough to satisfy the test. The Appellant’s citations to Oetiker and Clay very conveniently leave out the first prong of the analogous art test while depending entirely on the second prong concerning the problem. The analogous art test in its entirety from Oetiker is:

[1] in the field of the applicant's endeavor or, 
[2] if not, then be reasonably pertinent to the particular problem with which the inventor was concerned.

In re Oetiker, 977 F.2d 1443, 1447 (Fed. Cir. 1992). Clay similarly recognizes that satisfying either prong would also lead to a finding of analogous art:
Two criteria have evolved for determining whether prior art is analogous: 
(1) whether the art is from the same field of endeavor, regardless of the problem addressed, and 
(2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.
. . .
Even though the art disclosed in Sydansk is not within Clay's field of endeavor, the reference may still properly be combined with Hetherington if it is reasonably pertinent to the problem Clay attempts to solve. . . . Thus, the purposes of both the invention and the prior art are important in determining whether the reference is reasonably pertinent to the problem the invention attempts to solve. . . . If it is directed to a different purpose, the inventor would accordingly have had less motivation or occasion to consider it.

In re Clay, 966 F.2d at 658-59.
Despite Appellant’s omission of the first prong, the prior art meets either required prong to satisfy the analogous art test.

1. 	The prior art are in the claimed invention’s field of endeavor of anodized films and methods for forming the same.

The first difficulty with Appellant’s argument is that the Appellant fails to recognize the first prong of the analogous art test – whether the art is from the field of the claimed invention’s endeavor. The first prong alone is enough to satisfy the analogous art test.
The Appellant’s specification makes clear what the field is:

The described embodiments relate generally to anodized films and methods for forming the same.

App. Spec. [0001].
Ito is in the same field as the claimed invention since Ito also describes both anodized films and methods of making them at least when stating “[t]he process of forming an oxide film by this electrolytic method is so-called anodic oxidation. The oxide film formed by this process is a so-called anodic oxide film.” Ito [0018].
And for good measure, Browning and Yao also meet this prong of the analogous art test.
Browning describes anodized films and methods of making them. Specifically Browning states “[m]ethods and structures for forming anodization layers that protect and cosmetically enhance metal surfaces are described.” Browning abstract.
Yao describes anodized films and methods of making them. Specifically Yao states “[t]he present application describes various embodiments regarding systems and methods for the anodization of metal parts.” Yao [0007].
Since all of the prior art describe anodized films and methods of making them, all of the prior art meets the first prong and are analogous art to the claimed invention. Thus even if Appellant is correct in that Ito does not teach the second prong of being directed to the same problem, that is moot since the prior art meets the first prong which is enough to satisfy the analogous art test.

2.	Even if the prior art are not in the same field of endeavor, the prior art all are reasonably pertinent to the problem of producing defect-free anodized films.

The Federal Circuit remarked that “[t]he Supreme Court’s decision in KSR International Co. v. Teleflex, Inc. . . . directs us to construe the scope of analogous art broadly, stating that ‘familiar items may have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle . . . (emphasis added). ’” Wyers v. Master Lock Co., 616 F.3d 1231, 1238 (Fed. Cir. 2010) (citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398, 402 (2007)).
The claimed invention deals with the problem of defects in the anodized film. The Appellant’s specification makes this clear in the very first paragraph of the summary by stating the anodizing processes and anodic oxide coatings “are of particular relevance to certain alloys (such as the 7000-series aluminum used by Apple Inc., based in Cupertino, California) where alloying elements such as zinc, copper, manganese and magnesium result in certain defects in the anodic oxide film.” App. Spec. [0004]. 
This a problem that Ito is concerned with. For starters, Ito also has those problematic alloying elements: “[t]he element[s] contained in the Al alloy [are] Fe, Cr, Zn, Cu, Mn, Mg or the like.” Ito [0005] (emphasis added).
Ito is also concerned about the problem of anodized film defects. Under the header “Problem to be solved by the invention,” Ito states “anodic oxidation is performed on an Al alloy surface. . . . an additive element contained in a member is mixed as an impurity, causing a problem.” Ito [0004]. Ito goes on to state that the invention’s device’s solution has “low impurity concentration on the surface of an anodic oxidation film.” Ito [0007].
See App. Br. p. 8 para. 2 (arguing that Ito is not focused on cosmetically appealing electronic device housings). 
The Appellant mistakenly argues that the problem is coming up with all of the benefits the inventors discovered while Ito discusses plasma resistance. However, as stated in the Appellant’s specification, the inventor’s main concern was with defects in general in alloys with specific alloying metals and that is what Ito is directed to. Appellant’s argument is simply trying to narrow the defined problem, but the Appellant’s specification’s first paragraph in the summary section tells a different story. 
Even if Ito’s primary purpose can be characterized as plasma resistance, the Supreme Court in KSR remarked “familiar items may have obvious uses beyond their primary purposes,” which the Federal Circuit applied towards analogous art in Wyers. Wyers, 616 F.3d at 1237-38 (citing KSR, 550 U.S. at 402). Thus a person having ordinary skill in the art certainly would have looked beyond Ito’s plasma resistance and looked at Ito’s obvious teachings of minimizing impurities and the defects they cause.
And for good measure, Yao and Browning are also directed to the same problem.
Browning is concerned about this problem of defects in anodized films. Browning states “the part can optionally undergo cleaning operations to remove unwanted surface defects, dirt, dust, and so forth that can cause defects . . . .” Browning [0047] (emphasis added).
Yao is also concerned about anodized film defects as stated in the title “Cosmetic Defect Reduction in Anodized Parts.” Yao title (emphasis added).
Wyers ruled that the scope of analogous art needs to be construed broadly and Ito and the rest of the prior art are reasonably pertinent to defects and problems with anodic layers, the prior art is analogous art under the second prong.

B.	The prior art’s teachings would inherently produce the claimed properties and need not explicitly recognize the Appellant’s latent property discoveries.

Appellant argues “a person of ordinary skill in the art could not have predicted, and would have no reasonable expectation, that the alleged combination would result in the advantageous properties of the claimed invention.” App. Br. p. 7 para. 1. Appellant goes on to state “the lack of any disclosure in Ito relating to the incorporation of electrolyte materials in an anodic film means that the Examiner has failed to show that a person could have predicted any of the desirable results of the mixed acid anodization process described in Applicant's Specification.” App. Br. p. 9 para. 2.
“Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) ‘would remove from the 
“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP § 2112(I).
The fact that Ito does not recognize all of the latent properties and advantages the Appellant discovered is of no consequence. Like in Wiseman where the CCPA found that the prior art would have inherently overcome the brakes’ steam problems despite no explicit recognition of the patent seeker’s steam problem discovery, here the prior art do teach the claimed mixed sulfuric and oxalic acids (along with the rest of the non-property portions of the claim and the conditions that would lead to the claimed latent properties) and thus would inherently teach the latent properties that are claimed even though the prior art does not explicitly recognize the properties the Appellant found. Those inherently taught properties include the reduced incorporation of sulfur from the electrolyte, the evenness within 5%, the color, the hardness, etc.
Thus the prior art does not need to recognize the properties the Appellant discovered and thus the claimed invention is obvious.

C.	The references themselves supply the level of ordinary skill and thus satisfy the third Graham factor.

Appellant argues that “the Examiner has failed to resolve at least the third Graham factor, and has not established a prima facie case of obviousness. Graham v. John Deere Co., 
 “Under § 103, [1] the scope and content of the prior art are to be determined; [2] differences between the prior art and the claims at issue are to be ascertained; and [3] the level of ordinary skill in the pertinent art resolved.” Graham, 383 U.S. at 17.
 “The person of ordinary skill in the art is a hypothetical person who is presumed to know the relevant prior art.” In re GPAC, 57 F.3d 1573, 1579 (Fed. Cir. 1995). The Federal Circuit found “that the level of ordinary skill in the art . . . [is] best determined by appeal to the references of record.” Id. 
Just as the Federal Circuit in GPAC found that the prior art of record determined the level of ordinary skill, here since there is prior art on record the level of ordinary skill is determined.
Even if that is not enough, the Examiner determines the level of ordinary skill to be that of a person possessing either a chemistry or chemical engineering degree.
And for good measure, the rejection taught the first Graham factor by describing the teachings of the prior art. See supra Exr Ans. §§ New Grounds of Rejection, I(A). The rejection taught the second Graham factor by describing how “Browning is silent on the claimed properties of a second thickness value that is within 5% of the first thickness value; the anodic oxide layer having an a* value of less than 1, a b* value of less than 1, and a hardness of greater than 320 HV0.05.” See id.



The Appellant describes the appellant’s discoveries as “unexpected.” App. Br. p. 7.
“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results . . . . See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.").” MPEP § 716.01(c) (emphasis added).
Like De Blauwe where the Federal Circuit found that there were no unexpected results due to the absence of data and tests comparing the claimed invention against the closest prior art, here Appellant failed to submit any data, tests, or any comparisons of any results with the closest prior art of record.
Thus the Appellant fails to prove any unexpected results.

Therefore the prior art render the Appellant’s claimed invention obvious.

Conclusion
	It is respectfully requested that the honorable Board sustain the rejections for at least the above reasons.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
(2) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

/HO-SUNG CHUNG/            Examiner, Art Unit 1794                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
Conferees:
/JAMES LIN/             Supervisory Patent Examiner, Art Unit 1794

/Jennifer McNeil/             Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                      
	/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
Director’s Designee for New Grounds of Rejection

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.